*743CONFESSION OF ERROR
PER CURIAM.
We accept the confession of error filed by the State of Florida in this appeal by the juvenile M.B. of his adjudication of delinquency based on a charge of grand theft. Because the evidence produced by the state to establish the corpus delicti of the charge was clearly inadmissible hearsay and, thus, improperly admitted under the “business record exception”, see, e.g., § 90.803(6), Fla. Stat. (1995); Hill v. State, 549 So.2d 179, 181-82 (Fla.1989); Harris v. Game & Fresh Water Fish Comm’n, 495 So.2d 806, 808-09 (Fla. 1st DCA 1986), the “confession” of the juvenile (which he recanted at trial) was likewise inadmissible. Ruiz v. State, 388 So.2d 610, 611-12 (Fla. 3d DCA 1980), rev. denied, 392 So.2d 1380 (Fla.1981). As there is an absence of substantial, competent evidence of guilt in this record, the adjudication of delinquency is reversed and the case is remanded with instructions to discharge the juvenile.
Reversed and remanded.